.
         .,
         .


                           OFFICE   OF   THE   AlTORNEY           GENERAL         OF TEXAS

                                                    AUSTIN




              Honorable J. 0. Holhoy
              county Attorney
              Wallet aounty
              lftqmtead,     Teaa
              Dear sir;




: .._. :. :


                                                                    t   that the Cowity Tnamuw
                                                                        woure from the County ~
                                                                        stleSter each term of
                                                                             y be paid by the

                                                             reoord ln Vol.         I, page 187,

                                                                              it ham been the
                                                                             *surer and or the
                                                                              to ml& or4.T
                                                                              oouaty Cl-k LI
                    the ordot of tholr  188u~Oo              br     moli CUrk.       In 0th~
                    Wrd8,  kha Oou8ty Tream3rOti8                 reglstrrtlon      muhoP OS mJ
                    wa r r ais
                             nt
                              do ter mine&
                                      b ya 8a blosi(wob
                                                 8r                                to mmhwarrmt
                    b7 the County Cl-k.          ‘iarrant*         isstu4    in  paymoatof alaim
                    audltd     by the uoroPai8rlonera~
                                                    Court                   ese not pre8antod
                    by the olalwt*        to the county Treamrer                   for rdatratlm;
          .lon.J. C. MoEvoy, page 2


               "such warrants are registered by tke County Treasurer
               hsfore they am svsr dellversd to the rsspectlvs paysss,
               and such warrants are paid off in the order that they
               are rsgistsred by the County Treasurer.
                    "'TheCounty Treasurer has rsouested that I seek your
               opinion on the following qusstlonl Is the above order of
               the Commissioners* court void by reason or its oonrllot
               with the provision of Art. le25 or the (1925) ~evlssd
               01~11 Statutes of Taxes whloh requlrss that ths County
    ,.         Trsesursr *shell rsglstsr all claims against his oouuty
               in the order 0r prs~mh.iti0m**
..; ‘;.            Artioles 1625 cob 1627, Vernon*8 hnaotated Civil
          Xhtutss, read as follows:
                   -Art; 1626. Eaoh county treasurer shell kssp a wsll-
              bound book in whloh he shell rs&ster all olelma agslnst
              his oounty ih the order or prsssntatlon,en4 lf more than
              ens is presented at the sesm tlms hs shell register them
              in the~orderor their date. Ee shall pay no suoh 0lel.m
              or any part thsrsoi, nor shall the same, or any pert.thsreor,
              be noelrsb by any ofricer in payment of any lndsbtsansss
              to the oounty, until it he8 been duly rsgist*rs& in aooor-
              denos with the ~rovlslons of thls tltlo. All olelms in
              saoh olass shell bs.peld in the orbsr in whioh they are
              registerstl.
                    wArt. 1627. Said tnaNr8r shall, enter saoh olslm
              in the register, stating the olass to which it bslongs
              the MM    of the payee, the amount, the date of th8 oleL,
              the 6ato of registration, the numbor of suoh claim., by
              whet authority lssusd,.eab for whet servlos th"L 8sme we8
              ls~od,   end shall write on the tad 0r the olalm Its
              rsgistretlonnumber, ths word, ~rsglstsrsd,~the date of
              suoh rsgistratlon,end.shall sign his nsms otiloially
              thsnto."
                    Artlole 1626, Vsrnsn's Annotated Civil Statutes,
          provides that olatis against a oounty shell be rsglstsrsd in
          three olasses as thsrsln set out.
    .                                                                      fx;!J


        Hon. a?. c. brcmoy, page 3


                    It will be noted that under .irtlole1625, euprs,
        the oounty troosursr is required tc keop a olalm register,
        in whloh all olaims aro registered as prosentedi and all
        olalms are properly pal4 in the order in which they sre regls-
        tered.
                    We quote from the oase of Howard et ux. v. Henderson
        County, et al, ii8 s. d. (24) 479, 88 r0ii0w8:
                    wCommlssionirs~ oourts, having limited jurlsdiotlon,
             may eot only within the sphere of tho powers and duties -
             express or implied -ooorfsrred ugou them by the Constltu-
.            tlon and ststutes of tNs state. aubdlvlslon 10 of
             srtiole 2X1, Ii.S. 1925, oonfers the power and duty OA
             the oommlssioners~oourt to audit and settle all aooounts
             against the oounty, end direct their payment. The oounty
             treasurer, by ststuto, is tke oustodlsn oi oounty funds;
             and ths stotuto, lrt1oJ.olti2a,W. S., dlreots that: (Eeoh
             oounty treasurer ohs11 keep a well-bound book in Wloh
             he shell register all olelms against his oounty ln the
             order or prsseutetloti, end if more than one 1~ presented
             et the same tlsm he shell register them in the order of
             their date. He shall pay no such claim or any pert thorooi,
             nor shall the same, or any pert thereof, be reorlved by any
             officer in payment of any indebtedness to the oounty, until
             it has been duly,reglsteredin eooordan8~rlth the provisions
             of this title. ~11 olalms in eeoh olass shall be paid in
             the order in whloh they are registered'; and, ertlolr 1715,
             that: '¶'hsoounty treasurer shall not pay any money out
             of the county treasury exobpt In pursuszoe et e o*rtlfioete
             or warrant iriM some orrioer euthrirad   by law to ls8ua    the
             same...      .*
                    "The language OS the statutes 1s plain, the euthorlty
             1s exolusl~s and presents no ground for oonstruotlon. The
             oounty treasurer is not suthorised to pay oleims lg a lnst
             the oounty, except on rerrints drawn by some offloor authorized
             by law to issue same8 . . a"
                    The oese ot Clerk. and Courts T. Ssn Jeolnto County,
        45 S. Iv.518, among other things holds that warrants on the
        general fund &&ould be paid ln.order eooording to their rsspeotlve
        registrationagmbors.
                    The oese of Wllklnson v. rranklln County, et al,
        94 S. W. (2d) 1190, holds that en order of tha Commlssloner~s
        Court requiring tte oountg treesursr to puy current warrants
     Hon. J. C. EoEvoy, page 4


     drawn agalmt  the county general fund In pr8ferenoe to war-
     rant8 of prior year8 drawn agaIn8t the general iund was void,
     80 that warrant8 Is8usd during prior yeara whloh bore preferen-
     tial mgI8tratIon numbora to aurrant year warrant8 wera payable
     out o? the genaral ?und In the current year In preference to
     ourrent year warranta.
                 It is alear that Article 16g5, 8upra, denote8 the
     ardor In whIoh warrant8 dr8wn against the oouuty treasury are
     to be paid and amount8 to an appropriation o? the fund In the
     oounty trssaury to the payment 0r all wmrrant8 18gally dram
     agdinat the 8avaral o&8888 O? fund8 In th8 ord8r O? their
:.   reglatratlon.
                  In ri8w O? the iOr8gOIng authoritler you am
     roapeot?ully advised that It 18 the opinion o? thi8 Pspartm8nt
     that tha aommIaaIonera* oourt haa no legal authority 60 power
     t0 dir8Ot the OoUnty tr888IXr8rt0 aaoura ?rom th8 OOUnty ol8rk
     a liat o? all warrant8 Iaauad sitar eaoh tam o? th8 aommla-
     8Ionar8* court and raqulra that nld warrant8 ba paid by the
     oounty traaaurar In their numerlaal ordar.   Thamiore, the
     aboV8 quoted ordar  o? the oommIaaIonara* oourt la void.

%                It Ia our ?Urthsr opinion that th8 abora xWntIon8d
     ltatutoa do not oontamplate th8t tha county troamrer    haa tha
     8uthorIty.or powar to 880~~8 rrom tha oounty olark a lI8t 0r
     au warrant.8i88u8d after laoh'term of tha 008unIa8Ionara*oourt
     aud raglatar uld nrrutta In thair numerloal or&r or any
     other ordu.   But on tha oth8r hnnd It la the dut# of the PrtIe8
     to whOm the wuranta arm i88UOd to praaont amid warrant8 to the
     oounty treaauxar Sor ra   atration and mid nrranta Mm.11 be
     regiatarad 88 provided  $y the above montfonad 8tatuta and paid
     In ardor OS their reglatratioa.
                   Truating   that the ?OrOgOing rully ananra    your
     lnquirp, w8   are

                                                  Youra 18x-ytruly
                                             ATTORNEY(IEHBRAlOF TEUB



                                            ,By   HUb
                                                        Al-dellWlllI8ma
               17~
                 y~@v~!)SF,P 27, 1940                           A88i8taIlt